                    Case 1:20-mc-51047-TLL ECF No. 3, AUSA:
                                                      PageID.56
                                                            Anca I.Filed
                                                                    Pop 09/24/20 Page  1 of 16
                                                                                  Telephone: (989) 891-0363
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Anthony Len Kraudelt, Jr          Telephone: (989) 225-9470


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No. 1:20-mc-51047
      1923 Bay Street, Saginaw, Michigan 48602                             )             Judge: Ludington, Thomas L.
                                                                           )             Filed: 09-08-2020
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                                         .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
                                                                                                        I hereby certify that the foregoing is a certified copy
See ATTACHMENT B & C                                                                                    of the original on file in this office.
                                                                                                        Clerk, U.S. District Court
                                                                                                        Eastern District of Michigan

                                                                                                        By: s/ Kristen Castaneda
                                                                                                            Deputy


        YOU ARE COMMANDED to execute this warrant on or before September 22, 2020                   (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                                           .


Date and time issued:         September 8, 2020 10:58 am
                                                                                                        Judge’s signature

City and state:        Bay City, Michigan                                        Patricia T. Morris              U. S. Magistrate Judge
                                                                                                      Printed name and title
                      Case 1:20-mc-51047-TLL ECF No. 3, PageID.57 Filed 09/24/20 Page 2 of 16

 AO 93 (Rev. 11113)Search and Seizure Warrant (Page 2)


                                                                      Return
Case No.:                             Date and time warrant executed:             Copy of warrant and inventory left with:
   r: 20   -ft\ (_-   S}o   t{   7       {)0     b       tozv e   8:3:;"""           Ww      [J{   {I\   (<c,(_ 2 or
Inventory made in the presence of:
                                               I1w
Inventory of the property taken and name of any person( s) seized:
                                                                                                                       -
                                                                                                                       ,t-t'tvt   S_




                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      0 9If Yr I~)1..-0
                  I         '
Case 1:20-mc-51047-TLL ECF No. 3, PageID.58 Filed 09/24/20 Page 3 of 16

                                            I-'      I-'       I-'     I-'     I-'    I-'       I-'     I-'    I-'      ;:;               m




                                                                                                                                 I-
                                            co co co co co co co co co                                                  ID              <
                                                     ~ U'1 en -....J 00 I.D
                                                                                                                                      . IDc::J
                                            I-'N W
                                                                                                                        3
                                                                                                                        =It
                                                                                                                                         n
                                                                                                                                         ID
                                                                                                                                 0
                                                                                                                                 :J ;:g
                                                                                                                                    ID

                                                                                                                                         ..•
                                                                                                                                         0
                                                                                                                                         r+

                                                                                                                                         ..•
                                                                                                                                         0
                                                                                                                                         n
                                                                                                                                         III
                                                                                                                                         III
                                                                                                                                         ID



                                            C        C        C       C       C       C         C       C      C        C        -l      w
                                                                                                                        ID       -<      0
                                                                                                                        III      "0      U'1
                                            0 0 0 0 0 0 0 0 0                                                           n        ~ ?
                                            :::l     :::l     :::l    :::l    :::l    :::l      :::l    :::l   :::l     ::::!.
                                            It)      It)      It)     It)     It)     It)       It)     It)    It)      "0       '"      0
                                            l>       :::c     r-              e-      .-+
                                                                                      :::r o
                                                                                                        e-     <
                                                                                                                         r+
                                                                                                                        o·       I-'     m
                                           "0
                                           "0
                                                     "
                                                              Gl OJ   "
                                                                      :::l
                                                                      .-+
                                                                              OJ
                                                                              n
                                                                                     C
                                                                                                It)     OJ
                                                                                                        n
                                                                                                               It)
                                                                                                               ::::!.
                                                                                                                        :J
                                                                                                                                 _co     W
                                                                                                                                         W
                                                  OJ 3                               3                                           I-'     0
                                                                                     e- x
                                            iii" "0                                                            N
                                                     0
                                                    •...•.       n N
                                                                      It)
                                                                              '"                        '"
                                                                                                        VI     0                 0       ~
                                                                                                                                         ~
                                            "
                                            :::r    0
                                                   "0
                                                              e- _:::r
                                                              iii"
                                                                          0..
                                                                       Gl ....•
                                                                              co ;::.          0
                                                                                                "
                                                                                                :::c    OJ
                                                                                                        3
                                                                                                               :::l
                                                                                                               -l
                                                                                                               OJ
                                                                                                                                         00
                                                                                                                                         00
                                            0       n "0              3
                                            :::l
                                            It)o              :::r 0 .....    s:     It)
                                                                                               3
                                                                                                        V>
                                                                                                        c
                                                                                                        :::l
                                                                                                               e-
                                               3              0 0.. n                OJ        It)             It)
                                                                                                               .-+
                                           en "0              :::l ~ 0               e- m              0'tI
                                           Yl c              _It)                    ~         0..      Gl     m
                                            !!!. .-+It)
                                            ;::- ...•..
                                                  ....• 3             "
                                                                     V1
                                                                              VI
                                                                              0      It)
                                                                                     0..
                                                                                               a:
                                                                                               0
                                                                                                        OJ
                                                                                                        OJ
                                                        0
                                                                 0 n                           :::l     x "0
                                            ....• ....•
                                            It)
                                                             0..
                                                                    OJ
                                                                 0 ....•
                                                                                     Gl        0..
                                                                                                       -< !!!.
                                                    0        It)
                                                                 _0 0..              .....              VI     '"~
                                            :E 3                      VI ...•..
                                                                                     It)
                                                                                               It)
                                                                                                        00
                                            rl' ,_                   -......
                                                                                         ''"" 3
                                                                                     OJ                        Gl
                                            :::r    OJ
                                                             r-
                                                             VI      Z
                                                                             0       .-+ .-+                   r-
                                                                              C      r- 0               0      ;:j:
                                            e-         -....J
                                                    '" ~
                                                    0                I-'
                                                                              :::l   OJ       "0        e-     It)
                                            OJ
                                            n       :::l
                                                       0             I-'
                                                                     ~
                                                                              0..
                                                                              :E
                                                                                     '"
                                                                                     It)       n
                                                                                               0        iii"
                                            '" s: -"
                                            e- OJ VI 0      00
                                                                              rl' OJ'"co "0
                                                                                          3            "0
                                                                                                        :::r
                                            c ....• -...... 0                 :::r
                                                                                                        0
                                                  n Z I-'                          -<:    C
                                                                                          .-+
                                                                              :::l -
                                                                              OJ                        :::l
                                            3 0
                                           "0     C  ~ -....J
                                                            I-'               r-     ...•..    It)
                                                                                              _.....   _It)

                                            ..... x I-' -....J
                                            It)                                      0
                                            n
                                                    ",-      N       0
                                                                              Gl     C         :1:1:    0..
                                                                                                        OJ
                                            OJ      e-       n :-.J           OJ
                                                                              :::l
                                                                                     :::l      0
                                                                                                        3
                                                    It)      -<                      0..       0
                                            '"
                                            It)     0.. co
                                                    ....• 0
                                                                     r-
                                                                     0
                                                                              0..
                                                                                     :::l
                                                                                               0
                                                                                               ~
                                                                                                        OJ
                                                                                                       0'tI
                                                                                               w
                                                    0
                                                    0
                                                             0
                                                             I-'
                                                                     n
                                                                     OJ   :::l
                                                                     .-+ .-+
                                                                              " ru u.,
                                                                              OJ
                                                                                                       It)
                                                                                                       0..

                                                    3        U'1
                                                             I-'
                                                                     It)
                                                                     0.. n
                                                                          ID 0 '" ~ n  '"
                                                                               :::l IV .....
                                                             W
                                                    r-       I-'
                                                                     :::l
                                                                          :::r      W
                                                                               s: I.D
                                                                                                       It)
                                                                                                       It)
                                                    OJ
                                                   "0  :-.J ,_ 3                     OJ                ?
                                                   .-+
                                                   0 r-
                                                            OJ 0                 n
                                                                                     .....     00
                                                                                               .f;.
                                                                              e- 0
                                                                     '":::l
                                                   "0
                                                   :E
                                                   OJ
                                                             0
                                                             n
                                                             OJ
                                                             .-+
                                                                     0

                                                                     s:
                                                                              It)
                                                                              "0
                                                                                     C
                                                                                     x_       -~
                                                                                               I.D

                                                                                               VI
                                                   '"
                                                   ...•..
                                                             It)
                                                             0..     OJ
                                                                     .....    0 It)
                                                                                   '"
                                                                              :::r e-          It)

                                                   0
                                                             :::l    n        :::l 0..         ~.
                                                   C
                                                   :::l      ,_      0
                                                                     C
                                                                              It)
                                                                                     0
                                                                                               n
                                                                                               It)
                                                   0..       OJ      X        !"     0
                                                                                               -l
                                                   e- '"
                                                       O             ",-
                                                                     .....
                                                                                     3         OJ
                                                   It) :::l                                   0'tI
                                                   .-+               0
                                                   :E        s:      0                        V1
                                                   It)
                                                   It)
                                                             OJ
                                                             .....
                                                             n
                                                                     3                         "
                                                                                              V1
                                                   :::l      0       :::l                     Z
                                                   .-+
                                                     C
                                                   :::r              .-+                      0
                                                                                              V1
                                                     x It) :::r
                                                     ",-
                                                   It)
                                                     ....•
                                                                                              I-'

                                                   3 0 .....
                                                           0..
                                                   OJ
                                                   .-+
                                                   .-+    0          It)
                                                                     V>
                                                   ..... 3
                                                   It)         '"    It)
                                                          :::l ;-<
                                                   '"'"OJ .-+
                                                   :::l   :::r
                                                             It)
                                                   0..
                                                   e- o..
                                                      ....•
                                                   0         It)
                                                   x
                                                      '"
                                                   '" '";-<
                                                   "0
                                                   ::::!.
                                                             It)


                                                   :::l
                                                   qa
   Case 1:20-mc-51047-TLL ECF No. 3, PageID.59 Filed 09/24/20 Page 4 of 16




                               ATTACHMENT A

           DESCRIPTION OF LOCATIONS TO BE SEARCHED

      The entire property located at 1923 Bay Street, Saginaw, Michigan 48602,

including the residential building, any outbuildings, and any appurtenances thereto

(the SUBJECT PREMISES) and vehicles within the control of the residents of the

SUBJECT PREMISES and is further identified as follows: 1923 Bay Street,

Saginaw, Michigan 48602, is located on the west side of Bay Street south of

Genesee Avenue. The structure is a two-story family home, blue color siding with

white trim around the windows and front door. The porch has a white railing with

the numbers 1923 in white on a black placard.




                                        39
   Case 1:20-mc-51047-TLL ECF No. 3, PageID.60 Filed 09/24/20 Page 5 of 16




                               ATTACHMENT B

                             ITEMS TO BE SEIZED

      The following materials, which constitute evidence of the commission of a

criminal offense, contraband, the fruits of crime, or property designed or intended

for use or which is or has been used as the means of committing a criminal offense,

namely violations of 18 U.S.C. § § 2252A:

      1.    Computers or storage media used as a means to commit the violations

described above.

      2.    For any computer or storage medium whose seizure is otherwise

authorized by this warrant, and any computer or storage medium that contains or in

which are stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER”):

            a.     Evidence of who used, owned, or controlled the COMPUTER at

                   the time the items described in this warrant were created, edited,

                   or deleted, such as logs, registry entries, configuration files,

                   saved user names and passwords, documents, browsing history,

                   user profiles, email, email contacts, “chat,” instant messaging

                   logs, photographs, and correspondence;



                                         40
Case 1:20-mc-51047-TLL ECF No. 3, PageID.61 Filed 09/24/20 Page 6 of 16




        b.    Evidence of software that would allow others to control the

              COMPUTER, such as viruses, Trojan horses, and other forms of

              malicious software, as well as evidence of the presence or

              absence of security software designed to detect malicious

              software;

        c.    Evidence of the lack of such malicious software;

        d.    Evidence indicating how and when the computer was accessed

              or used to determine the chronological context of computer

              access, use, and events relating to the crime(s) under

              investigation and to the computer user;

        e.    Evidence indicating the computer user’s knowledge and/or intent

              as it relates to the crime(s) under investigation;

        f.    Evidence of the attachment to the COMPUTER of other storage

              devices or similar containers for electronic evidence;

        g.    Evidence of programs (and associated data) that are designed to

              eliminate data from the COMPUTER;

        h.    Evidence of the times the COMPUTER was used;

        i.    Passwords, encryption keys, and other access devices that may

              be necessary to access the COMPUTER;
                                    41
   Case 1:20-mc-51047-TLL ECF No. 3, PageID.62 Filed 09/24/20 Page 7 of 16




             j.      Documentation and manuals that may be necessary to access the

                     COMPUTER or to conduct a forensic examination of the

                     COMPUTER;

             k.      Records of or information about Internet Protocol addresses used

                     by the COMPUTER;

             l.      Records of or information about the COMPUTER’s Internet

                     activity, including firewall logs, caches, browser history and

                     cookies, “bookmarked” or “favorite” web pages, search terms

                     that the user entered into any Internet search engine, and records

                     of user-typed web addresses; and

             m.      Contextual information necessary to understand the evidence

                     described in this attachment.

      3.     Routers, modems, and network equipment used to connect computers

to the Internet.

      4.     Child pornography, as defined in 18 U.S.C. § 2256(8), visual depictions

of minors engaging in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2),

and child erotica.

      5.     Records, information, and items relating to violations of the statutes

described above including:
                                           42
   Case 1:20-mc-51047-TLL ECF No. 3, PageID.63 Filed 09/24/20 Page 8 of 16




      6.     Records, information, and items relating to the occupancy or ownership

of the SUBJECT PREMISES, including utility and telephone bills, mail envelopes,

or addressed correspondence.

      7.     Records, information, and items relating to the ownership or use of

computer equipment found in the above residence, including sales receipts, bills for

Internet access, and handwritten notes.

      8.     Records and information relating to the identity or location of the

persons suspected of violating the statutes described above.

      9.     Records and information relating to sexual exploitation of children,

including correspondence and communications between users of child pornography

and exploitation websites.

      10.    As used above, the terms “records” and “information” includes all

forms of creation or storage, including any form of computer or electronic storage

(such as hard disks or other media that can store data); any handmade form (such as

writing); any mechanical form (such as printing or typing); and any photographic

form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion

pictures, or photocopies).

      11.    The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical,
                                          43
   Case 1:20-mc-51047-TLL ECF No. 3, PageID.64 Filed 09/24/20 Page 9 of 16




arithmetic, or storage functions, including desktop computers, notebook computers,

mobile phones, tablets, server computers, and network hardware.

      12.    The term “storage medium” includes any physical object upon which

computer data can be recorded, including external and internal hard drives, flash

drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming systems, SIM

cards, cellular phones capable of storage, floppy disks, compact discs, magnetic

tapes, memory cards, memory chips, and other magnetic or optical media.

      This warrant authorizes a review of electronic storage media and

electronically stored information seized or copied pursuant to this warrant in order

to locate evidence, fruits, and instrumentalities described in this warrant. The review

of this electronic data may be conducted by any government personnel assisting in

the investigation, who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, and technical experts.

Pursuant to this warrant, the FBI may deliver a complete copy of the seized or copied

electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                          44
  Case 1:20-mc-51047-TLL ECF No. 3, PageID.65 Filed 09/24/20 Page 10 of 16




                                ATTACHMENT C

                                  DEFINITIONS

The following definitions apply to this Affidavit and Attachment B:

       a.    “Bulletin Board” means an Internet-based website that is either secured

(accessible with a password) or unsecured, and provides members with the ability to

view postings by other members and make postings themselves. Postings can contain

text messages, still images, video images, or web addresses that direct other

members to specific content the poster wishes. Bulletin boards are also referred to

as “internet forums” or “message boards.” A “post” or “posting” is a single message

posted by a user. Users of a bulletin board may post messages in reply to a post. A

message “thread,” often labeled as a “topic,” refers to a linked series of posts and

reply messages. Message threads or topics often contain a title, which is generally

selected by the user who posted the first message of the thread. Bulletin boards often

provide the ability for members to communicate on a one-to-one basis through

“private messages.” Private messages are similar to e-mail messages that are sent

between two members of a bulletin board. They are accessible only by the users who

sent/received such a message, or by the bulletin board administrator.

       b.    “Chat,” as used herein, refers to any kind of text communication over

the Internet that is transmitted in real-time from sender to receiver. Chat messages
                                         45
  Case 1:20-mc-51047-TLL ECF No. 3, PageID.66 Filed 09/24/20 Page 11 of 16




are generally short in order to enable other participants to respond quickly and in a

format that resembles an oral conversation. This feature distinguishes chatting from

other text-based online communications such as Internet forums and email.

       c.    “Chat room,” as used herein, refers to the ability of individuals to meet

in one location on the Internet in order to communicate electronically in real-time to

other individuals. Individuals may also have the ability to transmit electronic files to

other individuals within the chat room.

       d.    “Child erotica,” as used herein, means materials or items that are

sexually arousing to persons having a sexual interest in minors but that are not

necessarily obscene or do not necessarily depict minors engaging in sexually explicit

conduct.

       e.    “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual

depiction, including any photograph, film, video, picture, or computer or computer-

generated image or picture, whether made or produced by electronic, mechanical or

other means, of sexually explicit conduct, where (a) the production of the visual

depiction involved the use of a minor engaged in sexually explicit conduct, (b) the

visual depiction is a digital image, computer image, or computer-generated image

that is, or is indistinguishable from, that of a minor engaged in sexually explicit



                                          46
  Case 1:20-mc-51047-TLL ECF No. 3, PageID.67 Filed 09/24/20 Page 12 of 16




conduct, or (c) the visual depiction has been created, adapted, or modified to appear

that an identifiable minor is engaged in sexually explicit conduct.

       f.    “Computer,” in conjunction with the definition in Attachment B, as

used herein, refers to “an electronic, magnetic, optical, electrochemical, or other high

speed data processing device performing logical or storage functions, and includes

any data storage facility or communications facility directly related to or operating

in conjunction with such device” and includes smartphones, other mobile phones,

and other mobile devices. See 18 U.S.C. § 1030(e)(1).

       g.    “Computer hardware,” as used herein, consists of all equipment that

can receive, capture, collect, analyze, create, display, convert, store, conceal, or

transmit electronic, magnetic, or similar computer impulses or data. Computer

hardware includes any data-processing devices (including central processing units,

internal and peripheral storage devices such as fixed disks, external hard drives,

“thumb,” “jump,” or “flash” drives, which are small devices that are plugged into a

port on the computer, and other memory storage devices); peripheral input/output

devices (including keyboards, printers, video display monitors, and related

communications devices such as cables and connections); as well as any devices,

mechanisms, or parts that can be used to restrict access to computer hardware

(including physical keys and locks).
                                          47
   Case 1:20-mc-51047-TLL ECF No. 3, PageID.68 Filed 09/24/20 Page 13 of 16




       h.    “Computer passwords and data security devices,” as used herein,

consist of information or items designed to restrict access to or hide computer

software, documentation, or data. Data security devices may consist of hardware,

software, or other programming code. A password (a string of alpha-numeric

characters) usually operates what might be termed a digital key to “unlock”

particular data security devices. Data security hardware may include encryption

devices, chips, and circuit boards. Data security software may include programming

code that creates “test” keys or “hot” keys, which perform certain pre-set security

functions when touched. Data security software or code may also encrypt, compress,

hide, or “booby-trap” protected data to make it inaccessible or unusable, as well as

reverse the process to restore it.

       i.    “Hyperlink” refers to an item on a web page which, when selected,

transfers the user directly to another location in a hypertext document or to some

other web page.

       j.    The “Internet” is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet,

connections between devices on the Internet often cross state and international

borders, even when the devices communicating with each other are in the same state.



                                        48
  Case 1:20-mc-51047-TLL ECF No. 3, PageID.69 Filed 09/24/20 Page 14 of 16




       k.    “Internet Service Providers” (“ISPs”), as used herein, are commercial

organizations that are in business to provide individuals and businesses access to the

Internet. ISPs provide a range of functions for their customers including access to

the Internet, web hosting, email, remote storage, and co-location of computers and

other communications equipment.

       l.    An “Internet Protocol address” or “IP address,” as used herein, refers

to a unique numeric or alphanumeric string used by a computer or other digital

device to access the Internet. Every computer or device accessing the Internet must

be assigned an IP address so that Internet traffic sent from and directed to that

computer or device may be directed properly from its source to its destination. Most

Internet Service Providers (“ISPs”) control a range of IP addresses. IP addresses can

be “dynamic,” meaning that the ISP assigns a different unique number to a computer

or device every time it accesses the Internet. IP addresses might also be “static,” if

an ISP assigns a user’s computer a particular IP address that is used each time the

computer accesses the Internet. ISPs typically maintain logs of the subscribers to

whom IP addresses are assigned on particular dates and times.

       m.    “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under

the age of eighteen years.



                                         49
  Case 1:20-mc-51047-TLL ECF No. 3, PageID.70 Filed 09/24/20 Page 15 of 16




       n.    “Records,” “documents,” and “materials,” as used herein, include all

information recorded in any form, visual or aural, and by any means, whether in

handmade, photographic, mechanical, electrical, electronic, or magnetic form.

       o.    “Remote computing service,” as defined in 18 U.S.C. § 2711(2), is the

provision to the public of computer storage or processing services by means of an

electronic communications system.

       p.    “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means

actual or simulated (a) sexual intercourse, including genital-genital, oral-genital,

anal-genital, or oral-anal, whether between persons of the same or opposite sex; (b)

bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

exhibition of the anus, genitals, or pubic area of any person.

       q.    A “storage medium” is any physical object upon which computer data

can be recorded. Examples include hard disks, RAM, floppy disks, “thumb,”

“jump,” or “flash” drives, CD-ROMs, and other magnetic or optical media.

       r.    “URL” is an abbreviation for Uniform Resource Locator and is another

name for a web address. URLs are made of letters, numbers, and other symbols in a

standard form. People use them on computers by clicking a pre-prepared link or

typing or copying and pasting one into a web browser to make the computer fetch



                                          50
  Case 1:20-mc-51047-TLL ECF No. 3, PageID.71 Filed 09/24/20 Page 16 of 16




and show some specific resource (usually a web page) from another computer (web

server) on the Internet.

       s.    “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes

undeveloped film and videotape, data stored on computer disc or other electronic

means which is capable of conversion into a visual image, and data which is capable

of conversion into a visual image that has been transmitted by any means, whether

or not stored in a permanent format.

       t.    A “Website” consists of textual pages of information and associated

graphic images. The textual information is stored in a specific format known as

Hyper-Text Mark-up Language (HTML) and is transmitted from web servers to

various web clients via Hyper-Text Transport Protocol (HTTP).




                                        51
